UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 98-4064

JAMES A. MUSE,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
James C. Turk, District Judge.
(CR-90-122-R)

Submitted: September 30, 1998

Decided: October 16, 1998

Before WIDENER and MICHAEL, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Rickey G. Young, LAW OFFICE OF RICKEY G. YOUNG, Martins-
ville, Virginia, for Appellant. Robert P. Crouch, Jr., United States
Attorney, Karen B. Peters, Assistant United States Attorney, Tammy
L. Belinsky, Third Year Law Intern, Roanoke, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

James A. Muse appeals the district court's order revoking his term
of supervised release. He claims that the search warrant supporting a
search of his home was constitutionally deficient. Muse also asserts
that the district court abused its discretion in finding sufficient evi-
dence to warrant revocation of supervised release. We affirm.

I

Muse was convicted in 1991 of conspiracy to possess with intent
to distribute cocaine, distribution of cocaine, and possession of a fire-
arm by a convicted felon. He was sentenced to seventy-two months
in prison, to be followed by four years of supervised release. Muse
began his term of supervised release in May 1996. Among the terms
of his supervised release was that he "not commit another federal,
state, or local crime and . . . not illegally possess a controlled sub-
stance."

Police in Roanoke, Virginia, learned from a confidential informant
in early 1997 that a fencing operation was being conducted at Muse's
residence. Subsequently, an anonymous caller informed police that
Muse was involved in the distribution of cocaine and marijuana. Two
other confidential informants told police that they had seen Muse
dealing cocaine at the residence. And, while investigating an appli-
ance theft in late November 1997, police developed Kelly Huffman
as a suspect. Huffman informed authorities that the stolen goods
(three refrigerators, two ranges, one air conditioner, and one dish-
washer) were taken to Muse's home and sold for $1050 on or about
December 3.

On December 5, 1997, police executed a search warrant at Muse's
home. In addition to a large amount of stolen merchandise, police

                     2
recovered eighteen grams of crack cocaine and twenty-eight grams of
powder cocaine. The drugs were packaged for sale to customers.

A supervised release violation report was issued charging that
Muse had violated his release terms by committing a crime and ille-
gally possessing a controlled substance. The district court conducted
a hearing on the motion to revoke Muse's supervised release and
Muse's motion to suppress evidence seized in the search. At the close
of the hearing, the court ruled from the bench that Muse had violated
the terms of his supervised release by possessing controlled sub-
stances and by knowingly possessing stolen goods. The court revoked
Muse's supervised release and imposed a prison term of twenty-four
months.

II

Muse asserts that the district court erred in refusing to suppress evi-
dence seized under the allegedly invalid search warrant. He contends
that the warrant was invalid because much of the information
included in the affidavit supporting the application for the warrant
was stale. Thus, Muse argues, there was no probable cause to support
issuance of the warrant. We review de novo the sufficiency of a
search warrant and its supporting affidavit. See United States v.
Wilhelm, 80 F.3d 116, 118 (4th Cir. 1996).

Search warrants must be supported by probable cause to satisfy the
dictates of the Fourth Amendment. See U.S. Const. amend. IV. To
determine if probable cause supports a search warrant based on an
informant's tip, we look to the totality of the circumstances, consider-
ing especially the informant's reliability and basis of knowledge. See
Wilhelm, 80 F.3d at 118-19. Additionally, the affidavit supporting a
search warrant must allege criminal activity occurring close enough
to the time the warrant is issued to justify a finding of probable cause
at that time. See Sgro v. United States, 287 U.S. 206, 210 (1932);
United States v. Reyes, 798 F.2d 380, 382 (10th Cir. 1986). If the
criminal activities are ongoing and protracted, any passage of time
between the informant's tip and execution of the warrant is less sig-
nificant. See id. We accord great deference to a determination of
probable cause by a neutral and detached magistrate judge. See
United States v. Jones, 31 F.3d 1304, 1313 (4th Cir. 1994).

                    3
The information in the affidavit in this case was reliable. First, this
is not a case where there was one lone informant. Rather, four infor-
mants told authorities about Muse's criminal activities: two stated that
Muse had a fencing operation; and the other two informants revealed
that they had witnessed Muse dealing cocaine out of his home. Thus,
the informants corroborated each other's stories that Muse was engag-
ing in criminal activity at his residence. Second, the affidavit recites
that three of the informants previously had provided correct informa-
tion to the police. This information led to the recovery of stolen prop-
erty and several felony drug arrests and convictions. The fourth
informant, Huffman, gave information against his penal interests.
Third, all four informants gave information based on their personal
knowledge rather than hearsay. In short, the information in the affida-
vit was reliable.

The information also was not stale. One informant told authorities
about drug dealings in October 1997. Huffman's dealings with Muse
occurred between November 20 and December 3, 1997; the search
warrant was executed on December 5. Muse's contention that the
information in the warrant was stale lacks merit.

Our de novo review discloses that probable cause existed to issue
the search warrant. Therefore, the district court properly denied
Muse's motion to suppress the evidence seized during the search of
his home.

III

Muse also contends that the district court abused its discretion
when it revoked his supervised release. The search of Muse's home
yielded cocaine that was packaged for sale and great quantities of
stolen merchandise, much of which was in his bedroom and the living
areas of the house. The preponderance of the evidence demonstrates
that Muse knowingly violated the terms of his supervised release. See
United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992). There was
no abuse of discretion.

IV

We accordingly affirm. We dispense with oral argument because
the facts and legal contentions are fully presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    4